         Case 1:20-cv-00706-DLC Document 394 Filed 03/05/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


FEDERAL TRADE COMMISSION, et al.,

                                          Plaintiffs,
                                                        Case No.: 1:20-cv-00706-DLC
            v.

VYERA PHARMACEUTICALS, LLC, et al.,

                                        Defendants.

                                  Motion to Withdraw as Counsel

       TO THE CLERK OF THE COURT AND ALL PARTIES OF RECORD:

       PLEASE TAKE NOTICE THAT Daniel Patrick Huyett will no longer represent the

Federal Trade Commission in the above-captioned case and hereby moves for leave of this Court

to withdraw as counsel of record. Mr. Huyett respectfully requests that Your Honor direct the

Clerk of the Court to remove him as counsel from the case docket and to remove his name and

email from the Court’s ECF/CM notification list.

       In support of such motion and in accordance with Rule 1.4 of the Local Rules of the

United States District Courts for the Southern and Eastern Districts of New York, Mr. Huyett

states the following:

           1. The Federal Trade Commission continues to be represented in this case by other

                 attorneys of record.

           2. I request to withdraw as counsel of record due to my departure from the Federal

                 Trade Commission on this day, March 5, 2021.

           3. My request to withdraw as counsel of record will not affect any deadlines or cause

                 any delay in this matter.
        Case 1:20-cv-00706-DLC Document 394 Filed 03/05/21 Page 2 of 2




      I declare under penalty of perjury that the foregoing statements are true and correct.



Dated: March 5, 2021                         /s/ D. Patrick Huyett
                                            D. Patrick Huyett (pro hac vice)
                                            Federal Trade Commission
                                            600 Pennsylvania Avenue, NW
                                            Washington, DC 20580
                                            Tel: (202) 326-3209
                                            dhuyett@ftc.gov

                                            Counsel for Plaintiff Federal Trade Commission
